Title: To George Washington from Nicholas Cooke, 5 October 1776
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence October 5th 1776.

Your Excellency’s Letter of the 17th instant by the Committee of this State hath been received.
Deputy-Governor Bradford informed you that it had been recommended to Colo. Richmond to march with his Battalion to join your Army; since which Mr Hopkins a Member from this State of the Continental Congress arrived here; by whose advice it was concluded to stop their March and to permit such of the Men, as should incline to inlist into the Continental Navy. The Reasons that induced the Committee to alter their first Intention were these. Eight Companies of the Twelve of which that Battalion consists were inlisted about the middle of November last for a year. But Part of the Regiment of Militia from the Massachusetts is yet arrived, and it will be some Time longer before the Remainder will arrive, so that by the Time Col. Richmonds Battalion could be got under proper Regulations in Camp their Inlistments would expire, and it might be expected they would return Home to the great Discouragement of the Troops left behind. In that Battalion are a considerable Number of Seamen who it is thought will enter in the Navy, and in the present scarcity of Seamen in this State, upwards of Twelve Hundred being at Sea in the different Privateers, it is absolutely impossible to supply them with Men in any other Way.
After the Committee had taken the last mentioned Resolution Mr Burr a Gentleman of Character arrived here from Governor Trumbull with a Plan of landing a Body of Men upon the East End of Long Island and collecting a considerable naval Force in the Sound. Upon Conference with him and Commodore Hopkins, the Committee determined to recommend it to Col. Richmond to proceed with such Part of his Battalion as should not enter into the Sea-Service to New-London, there to receive Orders from such General Officer as you should appoint to command in that Expedition. The Two Row-Gallies of this State with

about Sixty Whaleboats from the Massachusetts, and between Twenty and Thirty belonging to us will proceed to New-London with the Battalion and their Baggage; The Gallies and Whaleboats will be under the Direction of Commodore Hopkins to assist in the Expedition.
I last Night received the Resolutions of Congress for inlisting Eighty-eight Battalions in the Continental Service during the War: Copies of which without Doubt have been transmitted to your Excellency. By them a Requisition is made of Two Battalions from this State. At the same Time we are informed by Mr President Hancock that the Troops now in Service belonging to the several States who shall inlist for the War will be considered as Part of their Quota in the American Army. There are Four Battalions in Continental Pay which were originally raised by this State viz: Col. Varnum’s Col. Hitchocks, and Col. Lippitts who are now in the Army under your immediate Command and Col. Richmonds which is under Orders for New-London. I write by this Opportunity to the Three former to make Report to me of the Officers in their several Battalions who will engage to serve during the War: And by the Advice of the Committee I request your Excellency to transmit to me to be laid before the General Assembly at their Session on the 28th instant the Names of such of them as you shall think merit Promotion. I beg Leave to assure your Excellency that this State will give all possible Efficacy and Dispatch to those important Resolutions; and that I am with great Sincerity and Esteem, Sir Your most obedient and most humble Servant

Nichs Cooke


P.S. This Letter will be delivered to your Excellency by Mr Jonathan Hazard who is a Member of the General Assembly of this State, and who I beg Leave to recommend to your Attention.

